As filed with the Securities and Exchange Commission on April29, Securities Act File No.333-148348 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 AMENDMENT NO. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 DELLACORTE ACQUISITION CORP. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 6770 (Primary Standard Industrial Classification Code Number) 13-4367332 (I.R.S. Employer Identification Number) 757 Third Ave., Suite 202 New York, NY10017 (212)413-0803 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Robert F. Mancuso Dellacorte
